Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-813
                    Lower Tribunal No. 12-2847 SP-23
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

 Best American Diagnostic Center, Inc., a/a/o Sandra Muhlig,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     EMAS, J.
      Appellant and defendant below, United Automobile Insurance

Company, challenges a final summary judgment entered in favor of appellee

and plaintiff below, medical provider Best American Diagnostic Center, Inc.,

as assignee of Sandra Muhlig.

      For purposes of this appeal, the relevant facts—save one—are

undisputed. Ms. Muhlig, who was insured by United Auto, was involved in

an accident. Muhlig received treatment from, and assigned her rights to,

Best American Diagnostic, which later filed a complaint against United Auto

for breach of contract and for PIP benefits arising from that accident.

      An issue in dispute was the “reasonableness” of the amount charged

for an MRI that Best American Diagnostic performed on Muhlig. See §§

627.736(1)(a), (5)(a), Fla. Stat. (2010).

      United Auto disputed the reasonableness of the amount charged by

Best American Diagnostic.         In response, Best American Diagnostic

contended United Auto was precluded by principles of offensive collateral

estoppel from contesting the reasonableness of the MRI procedure because,

in prior unrelated PIP lawsuits between Best American Diagnostic and

United Automobile, one or more juries had made an affirmative finding that

the amount charged for the MRI procedure was reasonable. United Auto

asserted that the application of collateral estoppel was improper because the



                                       2
parties were not identical: in each of those prior PIP lawsuits, Best American

Diagnostic received an assignment from a different insured of United Auto.

The trial court agreed with Best American Diagnostic, and applied collateral

estoppel offensively to preclude United Auto from challenging the

reasonableness of the amount charged for the MRI procedure performed on

Muhlig.

      We recently decided this precise issue in three consolidated appeals

(3D21-205, 3D21-272 and 3D21-320) involving United Automobile

Insurance Company and Millennium Radiology, LLC. See United Auto.

Insur. Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly D175, 2022 WL

107604 (Fla. 3d DCA Jan. 12, 2022), where we held:

      The real party in interest is Millennium as an assignee, not in its
      individual capacity as the provider of the medical services for
      each insured. See Nationwide Terminals, Inc. v. MC Constr.
      Grp., Inc., 964 So. 2d 705, 706 (Fla. 3d DCA 2007).

      Millennium’s “identity” is not the same in each of these cases
      against United Auto; Millennium draws its identity from its
      assignor from case to case. The identity element of collateral
      estoppel, therefore, is not satisfied. See E.C. v. Katz, 731 So. 2d
      1268, 1269 (Fla. 1999) (holding that, in Florida, identity and
      mutuality of parties – that both parties be identical and be
      mutually bound by the prior judgment – must be established for
      collateral estoppel to apply); see also Nationwide Terminals, Inc.,
      964 So. 2d at 706 (holding that a party suing in the capacity of
      an assignee is not a party suing in its individual capacity).




                                      3
Id. at *3. 1

       While we recognize the trial court did not have the benefit of that

opinion at the time it entered judgment in the instant case, 2 we nevertheless

reverse the final summary judgment because the “real party in interest is

[Best American Diagnostic] as an assignee, not in its individual capacity as

the provider of the medical services for each insured.” Id. Under such

circumstances, there was no identity of the parties and thus, the application

of collateral estoppel was erroneous.

       Reversed and remanded.




1
  We also recently reversed final summary judgments on the same basis in
United Auto. Insur. Co. v. Millennium Radiology, LLC, a/a/o Angel Bauza,
3D21-717; United Auto. Insur. Co. v. Millennium Radiology, LLC, a/a/o
Yadira Boudier, 3D21-430; and United Auto. Insur. Co. v. Millennium
Radiology, LLC, a/a/o Maria D. Rodriguez, 3D21-280.
2
  Generally, an appellate court must apply decisional law as it exists at the
time of the appeal. See, e.g., Lowe v. Price, 437 So. 2d 142, 144 (Fla. 1983)
(holding: “Decisional law and rules in effect at the time an appeal is decided
govern the case even if there has been a change since time of trial.”); Bank
of New York Mellon Corp. v. Anton, 230 So. 3d 502, 503 n.1 (Fla. 3d DCA
2017).

                                        4